Exhibit 10.

 

 

JOINDER NUMBER 2006-1

TO

TAX SHARING AGREEMENT

 

This Joinder Number 2006-1 to Tax Sharing Agreement, dated January 20, 2006, is
entered into by and between ING Life Insurance and Annuity Company (“ILIAC”) and
ING America Insurance Holdings, Inc. (“ING”), on its own behalf and on behalf of
each of its subsidiaries that are currently parties to that certain Tax Sharing
Agreement hereinafter described (the “Subsidiaries”).

 

WHEREAS, ING and the Subsidiaries are members of an affiliated group, as that
term is defined in Section 1504 of the Internal Revenue Code of 1986, as
amended, which expects to file a consolidated federal income tax return for each
taxable year during which the Subsidiaries are includible corporations qualified
to so file;

 

WHEREAS, ING and the Subsidiaries entered into that certain Tax Sharing
Agreement attached hereto as Exhibit A (the “Agreement”) to provide for the
manner of computation of the amounts and timing of payments with regard to the
consolidated federal income tax return of the affiliated group for each taxable
year;

 

WHEREAS, pursuant to Section 5 of the Agreement, subsidiaries of ING that were
not immediately eligible to join the affiliated group as of the effective date
of the Tax Sharing Agreement are subsequently allowed to join when they become
eligible to join the affiliated group; and

 

WHEREAS, ILIAC has become an eligible subsidiary effective January 1, 2006 and
in accordance with Section 5 of the Agreement is now eligible to join the
affiliated group and become a party to the Agreement;

 

NOW THEREFORE, in consideration of the mutual promises set forth herein, and
intending to be legally bound hereby, the parties agree as follows:

 

1.

In accordance with Section 5 of the Agreement, effective January 1, 2006 (the
“Effective Time”), ILIAC has joined in and become a party to the Agreement.

 

2.

Notwithstanding paragraph 12 of the Agreement, with respect to ILIAC, the
Agreement: (i) shall be effective from and after the Effective Time; and (ii)
shall apply to taxable year 2006 and to all subsequent periods unless and until
amended or terminated, as provided in Section 10 of the Agreement.

 

3.

Except as otherwise specifically provided in this Joinder Number 2006-1, from
and after the Effective Time, ILIAC shall be subject to all of the terms and
conditions of the Agreement.

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

IN WITNESS WHEREOF, the parties have caused this Joinder Number 2006-1 to be
duly executed as of the date first written above.

 

 

ING America Insurance Holdings, Inc.

By: /s/            David Pendergrass

Name:     David Pendergrass

Title:       Treasurer

 

ING Life Insurance and Annuity Company

By:/s/             Paula Cludray-Engelke

Name:     Paula Cludray-Engelke

Title:       Secretary

 

 

 

 

2

 


--------------------------------------------------------------------------------





Exhibit A

 

 

 

TAX SHARING AGREEMENT

 

THIS AGREEMENT is entered into by and between ING AMERICA INSURANCE HOLDINGS,
INC. ("ING") and each of its undersigned Subsidiaries (“the Subsidiaries”, or in
the singular “Subsidiary”).

 

WITNESSETH:

 

WHEREAS, ING and the Subsidiaries are members of an affiliated group, as that
term is defined in Section 1504 of the Internal Revenue Code of 1986, as amended
(the "Code"), which expects to file a consolidated federal income tax return for
each taxable year during which the Subsidiaries are includible corporations
qualified to so file; and

 

WHEREAS, it is desirable for the Subsidiaries and ING to enter into this Tax
Sharing Agreement ("Agreement") to provide for the manner of computation of the
amounts and timing of payments with regard thereto by ING to the Subsidiaries
and by the Subsidiaries to ING, and various related matters;

 

NOW, THEREFORE, in consideration of the agreements contained herein and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.

AMOUNT OF PAYMENTS

 

a.

General - For each taxable year during which a Subsidiary is included in a
consolidated federal income tax return with ING, the Subsidiary will pay to ING
an amount equal to the regular federal income tax liability (including any
interest, penalties and other additions to tax) that such Subsidiary would pay
on its taxable income if it were filing a separate, unconsolidated return,
provided that (i) Tax Assets (as defined herein) will be treated in accordance
with subsection (b) of this section, (ii) intercompany transactions will be
treated in accordance with income tax regulations governing intercompany
transactions in consolidated returns and subject to any election which may be
made by ING with regard thereto; (iii) the Subsidiary's payment will be
increased to the extent that such Subsidiary generates Other Taxes, as
determined in accordance with subsection (d) of this section; (iv) such
computation will be made as though the highest rate of tax specified in
subsection (b) of Section 11 of the Code were the only rate set forth in that
subsection, and (v) such computation shall reflect the positions, elections and
accounting methods used by ING in preparing the consolidated federal income tax
return for ING and its Subsidiaries.

 

 


--------------------------------------------------------------------------------



 

 

 

 

b.

Tax Assets - "Tax Asset" shall mean any net operating loss, net capital loss,
investment tax credit, foreign tax credit, charitable deduction, dividends
received deduction or any other deduction, credit or tax attribute which could
reduce taxes. Except as provided in subsection (c) of this section, for each
taxable year during which a Subsidiary is included in a consolidated federal
income tax return with ING, ING will pay to the Subsidiary an amount equal to
the tax benefit of the Subsidiary's Tax Assets generated in such year. The
valuation of the tax benefit attributable to a Subsidiary’s Tax Assets shall be
made by ING, and shall be determined without regard to whether such Tax Assets
are actually utilized in the reduction of the consolidated federal income tax
liability for any consolidated taxable year.

 

c.

Separate Return Years - To the extent any portion of a Tax Asset of the
affiliated group is carried back to a pre-consolidation separate return year of
a Subsidiary (whether by operation of law or at the discretion of ING) the
Subsidiary shall not be entitled to payment from ING with respect thereto. This
shall be the case whether or not that Subsidiary actually receives payment for
the benefit of such Tax Asset from the Internal Revenue Service ("IRS") or from
the parent of a former affiliated group.

 

d.

Other Taxes - For any taxable year in which the affiliated group incurs taxes
(other than the alternative minimum tax) such as ITC recapture, environmental
tax, etc. (“Other Taxes”), such taxes, to the extent directly allocable to
particular members of the affiliated group, will be paid by such members. To the
extent such taxes are not directly allocable to particular members of the
affiliated group, such taxes will be paid by ING and/or the Subsidiaries
producing the attributes that give rise to such taxes, in the proportion that
such attributes bear to the total amount of such attributes.

 

e.

Alternative minimum tax ("AMT") and Related minimum tax credit ("MTC")- For any
taxable year in which the affiliated group incurs an AMT or utilizes a MTC, the
Subsidiaries producing the attributes that give rise to the AMT or MTC shall pay
to, or receive from, ING such AMT or MTC amount respectively. The calculation of
the AMT or MTC shall be subject to a methodology determined by ING in its sole
discretion, provided, however, that any method adopted by ING shall not be
changed without prior notification to all affected Subsidiaries. Any payments
required under this subsection are in addition to payments required under the
previous subsections.

 

f.

Unless specifically approved in writing, all payments made pursuant to this
Agreement by a Subsidiary shall be made by that Subsidiary, and not by any other
company or business unit on behalf of such Subsidiary.

 

 

 

2

 


--------------------------------------------------------------------------------



 

 

 

 

2.

INSTALLMENT PAYMENTS

 

a.

Determination and Timing - During and following a taxable year in which a
Subsidiary is included in a consolidated federal income tax return with ING, it
shall pay to ING, or receive from ING, as the case may be, installment payments
of the amount determined pursuant to section 1 of this Agreement. Payments shall
take place on the dates, on the bases of calculations, and in amounts that
produce cumulative installments, as follows:

 

DATE

BASIS OF CALCULATION

CUMULATIVE INSTALLMENT

April 15

Prior year annual financial statement

25% of tax liability as determined in prior year financial statements results
updated for known adjustments

 

 

 

June 15

March 31 three month financial statement

50% of tax liability as determined by current financial statement annualized
results

 

 

 

September 15

June 30 six month financial statement

75% of tax liability as determined by current financial statement annualized
results

 

 

 

December 15

September 30 nine month financial statement

100% of tax liability as determined by current financial statement annualized
results

 

 

 

March 15

Year-end annual financial statement

100% of tax liability as determined by actual financial statements results for
prior year updated for known adjustments

 

 

 

Not earlier than September 15 of the following year

Final tax return

100% of tax liability for prior year

 

The due dates, basis of calculation and cumulative installments set forth above
and made during a taxable year are intended to correspond to the applicable
percentages as set forth in Section 6655(e)(2)(B)(ii) of the Code. Should the
Code be amended to alter such provisions, it is hereby agreed by the parties to
this Agreement that the provisions will correspondingly change. ING may revise
the schedule of installment payments set forth in this paragraph, and may
provide for annual rather than quarterly payments in cases where amounts due
fall below a certain threshold, although any such change shall be prospective
and shall not take effect prior to written notice to the Subsidiaries.

 

b.

Estimated Taxes and Other Amounts - ING shall pay required installments of
federal estimated taxes pursuant to Code section 6655, and such other amounts
with respect to taxes shown on the consolidated return for the taxable year
pursuant to any other applicable provision of the Code ("tax payment"), to the
IRS on behalf of itself and each Subsidiary. ING shall have the sole right to
determine the amount of each such tax payment with respect to the affiliated
group's tax liability for the taxable year.

 

3

 


--------------------------------------------------------------------------------



 

 

 

 

c.

Additional Payments by Subsidiary - Should the amount of any tax payment made by
ING under this section exceed the sum of installment payments made by all
Subsidiaries for any corresponding installment date pursuant to section 2 of
this Agreement, ING may, in its sole discretion, determine such Subsidiary's
fair and reasonable share of that excess, and notify such Subsidiary thereof and
such amount shall be paid over to ING within 15 business days of the date of
notification by ING. Should ING make any tax payment to the IRS on a date that
does not correspond to the installment dates pursuant to section 2, each
Subsidiary will pay over to ING an amount which ING may in its sole discretion,
determine to be due from such Subsidiary.

 

d.

Penalty in Addition to Tax - If a penalty or an addition to tax for underpayment
of estimated taxes is imposed on the affiliated group with respect to any
required installment under section 6655 of the Code, ING shall, in its sole
discretion, determine the amount of each Subsidiary's share of such penalty or
addition to tax, which amount shall be paid over to ING within 15 business days
of the date of notification by ING.

 

 

3.

ADJUSTED RETURNS - If any adjustments are made to the income, gains, losses,
deductions or credits of the affiliated group for a taxable year during which a
Subsidiary is a member, whether by reason of the filing of an amended return, or
a claim for refund with respect to such taxable year, or an audit with respect
to such taxable year by the IRS, the amounts due under this Agreement for such
taxable year shall be redetermined by taking into account such adjustments. If,
as a result of such redetermination, any amounts due under this Agreement shall
differ from the amounts previously paid, then, except as provided in section 6
hereof, payment of such difference shall be made by the Subsidiary to ING or by
ING to the Subsidiary, as the case may be, (a) in the case of an adjustment
resulting in a refund or credit, not later than thirty (30) days after the date
on which such refund is received or credit is allowed with respect to such
adjustment or (b) in the case of an adjustment resulting in the assertion of a
deficiency, not later than thirty (30) days after the Subsidiary is notified of
the deficiency. Any amounts due to or from a Subsidiary under this section shall
be determined with respect to such refund or deficiency and any penalties,
interest or other additions to tax which may be imposed. ING shall indemnify
each Subsidiary in the event the Internal Revenue Service levies upon such
Subsidiary’s assets for unpaid taxes in excess of the amount required to be paid
by such Subsidiary in relation to a consolidated federal income tax return filed
pursuant to this Agreement.



 

4

 


--------------------------------------------------------------------------------



 

 

 

 

4.

PROCEDURAL MATTERS - ING shall prepare and file the consolidated federal income
tax return and any other returns, documents or statements required to be filed
with the IRS with respect to the determination of the federal income tax
liability of the affiliated group. In its sole discretion, ING shall have the
right with respect to any consolidated federal income tax returns which it has
filed or will file, (a) to determine (i) the manner in which such returns,
documents or statements shall be prepared and filed, including, without
limitation, the manner in which any item of income, gain, loss, deduction or
credit shall be reported, (ii) whether any extensions may be requested and (iii)
the elections that will be made by any Subsidiary, (b) to contest, compromise or
settle any adjustment or deficiency proposed, asserted or assessed as a result
of any audit of such returns by the IRS, (c) to file, prosecute, compromise or
settle any claim for refund and (d) to determine whether any refunds to which
the affiliated group may be entitled shall be paid by way of refund or credited
against the tax liability of the affiliated group. Each Subsidiary hereby
irrevocably appoints ING as its agent and attorney-in-fact to take such action
(including the execution of documents) as ING may deem appropriate to effect the
foregoing.

 

5.

ADDITIONAL MEMBERS - If future subsidiaries are acquired or created and they
participate in the consolidated federal income tax filing, such subsidiaries
shall join in and be bound by this Agreement. This section will also apply to
subsidiaries that are not eligible immediately to join the affiliated group,
when they become eligible to join the affiliated group.

 

6.

COMPANIES LEAVING GROUP - Except as specifically treated to the contrary herein,
a Subsidiary shall be treated as having withdrawn from this Agreement when that
Subsidiary ceases to be a member of the affiliated group, or upon signing a
letter of intent or a definitive agreement to sell the Subsidiary.
Notwithstanding any provision to the contrary in section 2 hereof, amounts
payable to or receivable from ING shall be recomputed with respect to the
withdrawing Subsidiary, including an estimate of the remaining taxes actually
payable or receivable upon the filing of the consolidated tax return for the
year of withdrawal, as of the last day such Subsidiary is a member of the
affiliated group. Any amounts so computed as due to or from ING to or from an
existing Subsidiary shall be paid prior to its leaving the group, provided,
however, that any deficiency or excess of taxes determined on the basis of the
tax return filed for the year of withdrawal, and paid to or from ING related to
the tax liability of the withdrawing Subsidiary for the portion of the year of
withdrawal during which it had been a member of the affiliated group, shall be
settled not later than November 15 of the year following the year of the date of
withdrawal, in accordance with section 2 of this Agreement.



 

5

 


--------------------------------------------------------------------------------



 

 

 

The extent to which ING or such Subsidiary is entitled to any other payments as
a result of adjustments, as provided in section 3 hereof, determined after such
Subsidiary has left the affiliated group but affecting any taxable year during
which this Agreement was in effect with respect to ING and such Subsidiary,
shall be provided for pursuant to a separate written agreement between ING and
the former Subsidiary, or its new owner, or in the absence of such agreement,
pursuant to the provision of section 3 hereof. Tax benefits arising from the Tax
Assets of former Subsidiaries carried back to tax years during which a
Subsidiary was a member of the affiliated group shall not be refunded to the
Subsidiary, unless specifically provided for pursuant to a separate written
agreement between ING and the former Subsidiary, or its new owner.

 

In the case of any Tax Asset of a Subsidiary (i) that arose in a consolidated
taxable year during which it was a member of the affiliated group, (ii) for
which the Subsidiary was paid by ING pursuant to Section 1(b) of this Agreement,
and (iii) which has not been utilized in the reduction of the consolidated
federal income tax liability of the affiliated group for any consolidated
taxable period ending on or before the date that the Subsidiary leaves the
group, the Subsidiary shall repay to ING prior to the time it leaves the group
the amount of the tax benefit previously received with respect to the Tax Asset.

 

7.

BOOKS AND RECORDS - The books, accounts and records of ING and the Subsidiaries
shall be maintained so as to provide clearly and accurately the information
required for the operation of this Agreement. Notwithstanding termination of
this Agreement, all materials including, but not limited to, returns, supporting
schedules, workpapers, correspondence and other documents relating to the
consolidated federal income tax return shall be made available to ING and/or any
Subsidiary during regular business hours. Records will be retained by ING and by
each Subsidiary, in a manner satisfactory to ING, adequate to comply with any
audit request by the IRS or appropriate State taxing authority, and, in any
event to comply with any record retention agreement entered into by ING or any
Subsidiary with such taxing authority.

 

8.

EARNINGS AND PROFITS - The earnings and profits of ING and the Subsidiaries
shall be determined during the period in which they are members of the
affiliated group filing a consolidated tax return by allocating the consolidated
tax liability in accordance with Income Tax Regulations §§1.1552-1(a)(2) and
1.1502-33(d)(3).

 

9.

ESCROW AGREEMENTS - The parties hereto agree that, to the extent required by
applicable law, they shall enter into and file with appropriate jurisdictions
any escrow agreements or similar contractual arrangements with respect to the
taxes covered by this Agreement. The terms of such agreements shall, to the
extent set forth therein, and with respect to the parties thereto, prevail over
the terms of this Agreement.

 

10.

TERMINATION - This Agreement shall be terminated if ING and the Subsidiaries
agree in writing to such termination or if the affiliated group fails to file a
consolidated federal income tax return for any taxable year.

 



 

6

 


--------------------------------------------------------------------------------



 

 

 

 

11.

ADMINISTRATION - This Agreement shall be administered by the Vice President of
Taxes of ING or, in his/her absence, by any other officer of ING so designated
by the Controller of ING. Disputes between ING and any Subsidiary shall be
resolved by the Vice President of Taxes of ING or other designated officer and
the senior financial officer of each Subsidiary involved in the dispute.

 

12.

PERIOD COVERED - This Agreement shall be effective with respect to each party
thereto upon signing by such party, and shall supersede all previous agreements
between ING and any Subsidiary with respect to the matters contained herein and
such previous agreement shall thereupon terminate. The Agreement shall apply to
the taxable year 2001, to all prior taxable years which are open to adjustments
as provided in section 3 hereof (to the extent not subject to any separate tax
sharing agreement) and to all subsequent periods unless and until amended or
terminated, as provided in section 10 hereof.

 



 

7

 


--------------------------------------------------------------------------------



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Tax Sharing Agreement.

 

 

ING America Insurance Holdings, Inc.

By: /s/                   David Pendergrass  

Name:          David Pendergrass

Title:            Treasurer

 

 

Cyberlink Development, LLC

By: /s/                   David Pendergrass  

Name:          David Pendergrass

Title:            Vice President and Treasurer

 

 

GAC Capital, Inc.

By: /s/                   Boyd G. Combs  

Name:          Boyd G. Combs

Title:            Senior Vice President, Tax

 

 

ING America Life Corporation

By: /s/                   David Pendergrass  

Name:          David Pendergrass

Title:            Vice President and Treasurer

 

 

ING Fund Services Co., LLC

By: /s/                   Lydia L. Homer  

Name:          Lydia L. Homer

Title:            Senior Vice President and Controller

 

 

ING Mutual Funds Management Co., LLC (merged into ING Investments, LLC in 2001)

By: /s/                   Lydia L. Homer  

Name:          Lydia L. Homer

Title:            Senior Vice President and Controller

 

 

ING North America Insurance Corporation

By: /s/                   David Pendergrass  

Name:          David Pendergrass

Title:            Vice President and Treasurer

 

 

Life of Georgia Agency, Inc.

By: /s/                   David Pendergrass  

Name:          David Pendergrass

Title:            Vice President and Treasurer

 

 



 

8

 


--------------------------------------------------------------------------------



 

 

 

 

Life Insurance Company of Georgia

By: /s/                   David Pendergrass  

Name:          David Pendergrass

Title:            Vice President and Treasurer

 

 

Lion Custom Investments, LLC

By: /s/                   David Pendergrass  

Name:          David Pendergrass

Title:            Vice President and Treasurer

 

 

Lion II Custom Investments, LLC

By: /s/                   David Pendergrass  

Name:          David Pendergrass

Title:            Vice President and Treasurer

 

 

MIA Office Americas, Inc.

By: /s/                    David Pendergrass  

Name:           David Pendergrass

Title:             Vice President and Treasurer

 

 

Orange Investment Enterprises, Inc.

By: /s/                    David Pendergrass  

Name:           David Pendergrass

Title:             Vice President and Treasurer

 

 

QuickQuote, Inc.

By: /s/                    Boyd G. Combs  

Name:           Boyd G. Combs

Title:             Senior Vice President, Tax

 

 

QuickQuote Financial, Inc.

By: /s/                    Eric Banta  

Name:           Eric Banta

Title:             Assistant Secretary

 

 

QuickQuote Systems, Inc.

By: /s/                    Eric Banta  

Name:           Eric Banta

Title:             Assistant Secretary

 

 

Southland Life Insurance Company

By: /s/                    David Pendergrass  

Name:           David Pendergrass

Title:             Vice President and Treasurer

 

 



 

9

 


--------------------------------------------------------------------------------



 

 

 

 

Springstreet Associates, Inc.

By: /s/                    Boyd G. Combs  

Name:           Boyd G. Combs

Title:             Senior Vice President, Tax

 

 

First Columbine Life Insurance Company

By: /s/                    David Pendergrass  

Name:           David Pendergrass

Title:             Vice President and Treasurer

 

 

First Secured Mortgage Deposit Corporation

By: /s/                    Jeffrey William Seel  

Name:           Jeffrey William Seel

Title:             President and Director

 

 

First ING Life Insurance Company of New York

By: /s/                    Eric G. Banta  

Name:           Eric G. Banta

Title:             Secretary

 

 

ING America Equities, Inc.

By: /s/                    Paula Cludray-Engelke  

Name:           Paula Cludray-Engelke

Title:             Secretary

 

 

Midwestern United Life Insurance Company

By: /s/                    David Pendergrass  

Name:           David Pendergrass

Title:             Vice President and Treasurer

 

 

Security Life of Denver Insurance Company

By: /s/                    David Pendergrass  

Name:           David Pendergrass

Title:             Vice President and Treasurer

 

 

Security Life Assignment Corporation

By: /s/                    David Pendergrass  

Name:           David Pendergrass

Title:             Vice President and Treasurer

 

 

UC Mortgage Corp

By: /s/                    Boyd G. Combs  

Name:           Boyd G. Combs

Title:             Senior Vice President, Tax

 

 



 

10

 


--------------------------------------------------------------------------------



 

 

 

 

ING Brokers Network, LLC (fka ING Advisors Network, Inc.)

By: /s/                   John S. Simmers  

Name:          John S. Simmers

Title:            Chief Executive Officer

 

 

ING Insurance Agency, Inc.

By: /s/                    John S. Simmers  

Name:           John S. Simmers

Title:             Chief Executive Officer

 

 

IFG Advisory Services, Inc. (aka Associated Financial Planners, Inc.)

 

By: /s/                    Glenn Black  

Name:           Glenn Black

Title:             Vice President, Taxation

 

 

Carnegie Financial Corporation

By: /s/                    E. Paul Stewart  

Name:           E. Paul Stewart

Title:             Treasurer

 

 

Carnegie Securities Corporation

By: /s/                   E. Paul Stewart  

Name:          E. Paul Stewart

Title:            Treasurer

 

 

Compulife Agency, Inc.

By: /s/                    E. Paul Stewart  

Name:           E. Paul Stewart

Title:             Treasurer

 

 

Compulife, Inc.

By: /s/                   Boyd G. Combs  

Name:          Boyd G. Combs

Title:            Senior Vice President, Tax

 

 

Compulife Investor Services, Inc.

By: /s/                   Joseph J. Elmy  

Name:          Joseph J. Elmy

Title:            Tax Officer

 

 

IFG Advisory, Inc.

By: /s/                   E. Paul Stewart  

Name:          E. Paul Stewart

Title:            Treasurer

 

 



 

11

 


--------------------------------------------------------------------------------



 

 

 

 

IFG Agency, Inc.

By: /s/                   E. Paul Stewart  

Name:          E. Paul Stewart

Title:            Treasurer

 

 

IFG Agency of Ohio, Inc.

By: /s/                   E. Paul Stewart  

Name:          E. Paul Stewart

Title:            Treasurer

 

 

IFG Brokerage Corp.

By: /s/                   E. Paul Stewart  

Name:          E. Paul Stewart

Title:            Treasurer

 

 

IFG Insurance Agency of Massachusetts, Inc.

By: /s/                   E. Paul Stewart  

Name:          E. Paul Stewart

Title:            Treasurer

 

 

IFG Insurance Services, Inc.

By: /s/                   E. Paul Stewart  

Name:          E. Paul Stewart

Title:            Treasurer

 

 

IFG Insurance Services of Alabama, Inc.

By: /s/                   E. Paul Stewart  

Name:          E. Paul Stewart

Title:            Treasurer

 

 

IFG Network, Inc.

By: /s/                   E. Paul Stewart  

Name:          E. Paul Stewart

Title:            Treasurer

 

 

IFG Network Securities, LLC

By: /s/                   Glenn Black  

Name:          Glenn Black

Title:            Vice President and Tax Officer

 

 

IFG Services, Inc.

By: /s/                   E. Paul Stewart  

Name:          E. Paul Stewart

Title:            Treasurer

 

 



 

12

 


--------------------------------------------------------------------------------



 

 

 

 

Investors Financial Group, LLC

By: /s/                   E. Paul Stewart  

Name:          E. Paul Stewart

Title:            Treasurer

 

 

Investors Financial Planning, Inc.

By: /s/                   E. Paul Stewart  

Name:          E. Paul Stewart

Title:            Treasurer

 

 

National Alliance for Independent Portfolio Managers, Inc.

By: /s/                   E. Paul Stewart  

Name:          E. Paul Stewart

Title:            Treasurer

 

 

Pennington, Bass & Associates, Inc.

By: /s/                   E. Paul Stewart  

Name:          E. Paul Stewart

Title:            Treasurer

 

 

Planned Investments, Inc.

By: /s/                   E. Paul Stewart  

Name:          E. Paul Stewart

Title:            Treasurer

 

 

Planned Investment Resources, Inc.

By: /s/                   E. Paul Stewart  

Name:          E. Paul Stewart

Title:            Treasurer

 

 

MFSC Insurance Agency of California, Inc.

By: /s/                   Douglas G. Temple-Trujillo  

Name:          Douglas G. Temple-Trujillo

Title:            Director

 

 

MFSC Insurance Agency of Massachusetts, Inc.

By: /s/                   Boyd G. Combs  

Name:          Boyd G. Combs

Title:            Senior Vice President, Tax

 

 

MFSC Insurance Agency of Nevada, Inc.

By: /s/                   Douglas G. Temple-Trujillo  

Name:          Douglas G. Temple-Trujillo

Title:            Director

 



 

13

 


--------------------------------------------------------------------------------



 

 

 

 

MFSC Insurance Agency of Ohio, Inc.

By: /s/                   Douglas G. Temple-Trujillo  

Name:          Douglas G. Temple-Trujillo

Title:            Director

 

 

MFSC Insurance Agency of Texas, Inc.

By: /s/                   Boyd G. Combs  

Name:          Boyd G. Combs

Title:            Senior Vice President, Tax

 

 

Multi-Financial Group, Inc.

By: /s/                   Douglas G. Temple-Trujillo  

Name:          Douglas G. Temple-Trujillo

Title:            Director

 

 

Multi-Financial Securities Corporation

By: /s/                   Douglas G. Temple-Trujillo  

Name:          Douglas G. Temple-Trujillo

Title:            Director

 

 

PMG Agency, Inc.

By: /s/                   Luke F. Baum  

Name:          Luke F. Baum

Title:            Vice President

 

 

VESTAX Capital Corporation

By: /s/                   Valerie G. Brown  

Name:          Valerie G. Brown

Title:            Director

 

 

VESTAX Securities Corporation

By: /s/                   Luke F. Baum  

Name:          Luke F. Baum

Title:            Vice President, Chief Operating

       Officer and SROP

 

 

VTX Agency, Inc.

By: /s/                    R. Jack Conley  

Name:          R. Jack Conley

Title:            Vice President, Secretary and

   Treasurer

 

 



 

14

 


--------------------------------------------------------------------------------



 

 

 

 

VTX Agency of Massachusetts, Inc.

By: /s/                   R. Jack Conley  

Name:          R. Jack Conley

Title:            Vice President, Secretary and

   Treasurer

 

 

VTX Agency of Michigan, Inc.

By: /s/                   R. Jack Conley  

Name:          R. Jack Conley

Title:            Vice President, Secretary and

   Treasurer

 

 

VTX Agency of Texas, Inc.

By: /s/                  Luke F. Baum  

Name:           Luke F. Baum

Title:           President, Secretary and Treasurer

 

 

ING Payroll Management, Inc.

By: /s/                   David Pendergrass  

Name:          David Pendergrass

Title:            Treasurer

 

 

Directed Services, Inc.

By: /s/                   David Lee Jacobson  

Name:          David Lee Jacobson

Title:            Senior Vice President and Assistant

   Secretary

 

 

Equitable of Iowa Companies, Inc.

By: /s/                   David Pendergrass  

Name:          David Pendergrass

Title:            Vice President and Treasurer

 

 

ING Funds Distributor, Inc. (fka ING Pilgrim Securities, Inc.; fka Pilgrim
Securities, Inc.)

By: /s/                   Lydia L. Homer  

Name:          Lydia L. Homer

Title:            Senior Vice President and Controller

 

 

Locust Street Securities, Inc.

By: /s/                   Jacqueline C. Conley  

Name:          Jacqueline C. Conley

Title:            Vice President, Compliance

 

 



 

15

 


--------------------------------------------------------------------------------



 

 

 

 

LSSI, Inc.

By: /s/                   Jacqueline C. Conley  

Name:          Jacqueline C. Conley

Title:            Secretary

 

 

LSSI Massachusetts Insurance Agency, Inc.

 

By: /s/                   Karl Lindberg  

Name:          Karl Lindberg

Title:            President and Secretary

 

LSSI North Carolina, Inc.

By: /s/                   Karl Lindberg  

Name:          Karl Lindberg

Title:            President and Secretary

 

 

LSSI Nevada, Inc.

By: /s/                   Jacqueline C. Conley  

Name:          Jacqueline C. Conley

Title:            Secretary

 

 

LSSI Ohio Agency, Inc.

By: /s/                   Karl S. Lindberg  

Name:          Karl S. Lindberg

Title:            Vice President and Secretary

 

 

LSSI Texas, Inc.

By: /s/                   Jacqueline C. Conley  

Name:          Jacqueline C. Conley

Title:            Secretary

 

 

ReliaStar Financial Corp.

By: /s/                   David Pendergrass  

Name:          David Pendergrass

Title:            Vice President and Treasurer

 

 

Bancwest Insurance Agency, Inc.

By: /s/                   Paula Cludray-Engelke  

Name:          Paula Cludray-Engelke

Title:            Assistant Secretary

 

 

Washington Square Securities, Inc.

By: /s/                   Joseph J. Elmy  

Name:          Joseph J. Elmy

Title:            Tax Officer

 

 



 

16

 


--------------------------------------------------------------------------------



 

 

 

 

Washington Square Insurance Agency, Inc. (MA)

By: /s/                   Joseph J. Elmy  

Name:          Joseph J. Elmy

Title:            Tax Officer

 

 

Washington Square Insurance Agency, Inc. (TX)

By: /s/                   Joseph J. Elmy  

Name:          Joseph J. Elmy

Title:            Tax Officer

 

 

Washington Square Insurance Agency, Inc. (NM)

 

By: /s/                   Joseph J. Elmy  

Name:          Joseph J. Elmy

Title:            Tax Officer

 

 

Washington Square Insurance Agency, Inc. (OH)

By: /s/                   Joseph J. Elmy  

Name:          Joseph J. Elmy

Title:            Tax Officer

 

 

PrimeVest Financial Services, Inc.

By: /s/                   Joseph J. Elmy  

Name:          Joseph J. Elmy

Title:            Tax Officer

 

 

PrimeVest Insurance Agency   of Alabama, Inc.

By: /s/                   Kevin P. Maas  

Name:          Kevin P. Maas

Title:            Secretary

 

 

PrimeVest Insurance Agency of New Mexico, Inc.

By: /s/                   Kevin P. Maas  

Name:          Kevin P. Maas

Title:            Secretary

 

 

PrimeVest Insurance Agency   of Ohio, Inc.

By: /s/                   Kevin P. Maas  

Name:          Kevin P. Maas

Title:            Secretary

 

 

PrimeVest Insurance Agency of Oklahoma, Inc.

By: /s/                   Kevin P. Maas  

Name:          Kevin P. Maas

Title:            Secretary

 

 



 

17

 


--------------------------------------------------------------------------------



 

 

 

 

PrimeVest Insurance Agency   of Texas, Inc.

By: /s/                   LeAnn Rummel McCool  

Name:          LeAnn Rummel McCool

Title:            Sole Director and President,

   Secretary and Treasurer

 

 

Branson Insurance Agency, Inc.

By: /s/                   Kevin P. Maas  

Name:          Kevin P. Maas

Title:            Secretary

 

 

Express America TC, Inc.

By: /s/                   Lydia L. Homer  

Name:          Lydia L. Homer

Title:            Senior Vice President and Controller

 

 

EAMC Liquidation Corp.

By: /s/                   Lydia L. Homer  

Name:          Lydia L. Homer

Title:            Senior Vice President and Controller

 

 

Granite Investment Services, Inc.

By: /s/                   Joseph J. Elmy  

Name:          Joseph J. Elmy

Title:            Tax Officer

 

 

ReliaStar Investment Research, Inc.

By: /s/                   Joseph J. Elmy  

Name:          Joseph J. Elmy

Title:            Tax Officer

 

 

ReliaStar Payroll Agent, Inc.

By: /s/                   Paula Cludray-Engelke  

Name:          Paula Cludray-Engelke

Title:            Secretary

 

 

ING Capital Corporation, LLC (fka ING Pilgrim Capital Corporation; fka Pilgrim
Capital Corporation; fka Pilgrim Holdings Corporation)

By: /s/                   Lydia L. Homer  

Name:          Lydia L. Homer

Title:            Senior Vice President and Controller

 

 

ING Pilgrim Funding, Inc. (fka Pilgrim Funding, Inc.)

By: /s/                   Lydia L. Homer  

Name:          Lydia L. Homer

Title:            Senior Vice President and Controller

 

 



                     

          

            

 

 



 

18

 


--------------------------------------------------------------------------------



 

 

 

 

ING Funds Services, LLC (fka ING Pilgrim Group, LLC; fka Pilgrim Group, LLC)

By: /s/                   Lydia L. Homer  

Name:          Lydia L. Homer

Title:            Senior Vice President and Controller

 

 

ING Investments, LLC (fka ING Pilgrim Investments, LLC; fka Pilgrim Investments,
Inc.)

By: /s/                   Lydia L. Homer  

Name:          Lydia L. Homer

Title:            Senior Vice President and Controller

 

 

ING Re Underwriters, Inc. (fka ReliaStar Managing Underwriters, Inc.)

By: /s/                   Paula Cludray-Engelke  

Name:          Paula Cludray-Engelke

Title:            Secretary

 

 

ING National Trust (fka ReliaStar National Trust Company)

By: /s/                   Robert J. Scalise  

Name:          Robert J. Scalise

Title:            Assistant Vice President, Finance

 

 

Northeastern Corporation

By: /s/                   Boyd G. Combs  

Name:          Boyd G. Combs

Title:            Senior Vice President, Tax

 

Successful Money Management Seminars, Inc.

By: /s/                   Duane Pfaff  

Name:          Duane Pfaff

Title:            Vice President

 

 

Financial Northeastern Corporation

By: /s/                   Paula Cludray-Engelke  

Name:          Paula Cludray-Engelke

Title:            Secretary

 

 

FNC Insurance Services, Inc.

By: /s/                   Jeffrey P. Zage  

Name:          Jeffrey P. Zage

Title:            Secretary

 

 

Financial Northeastern Securities, Inc.

By: /s/                   Joseph J. Elmy  

Name:          Joseph J. Elmy

Title:            Tax Officer

 

 



 

19

 


--------------------------------------------------------------------------------



 

 

 

 

Guaranty Brokerage Services, Inc. (fka Split Rock Financial, Inc.; fka Bisys
Brokerage Services, Inc.)

By: /s/                   Joseph J. Elmy  

Name:          Joseph J. Elmy

Title:            Tax Officer

 

 

Bancwest Investment Services, Inc.

By: /s/                   Joseph J. Elmy  

Name:          Joseph J. Elmy

Title:            Tax Officer

 

 

Washington Square Insurance Agency, Inc. (AL)

By: /s/                   Joseph J. Elmy  

Name:          Joseph J. Elmy

Title:            Tax Officer

 

 

Lexington Funds Distributor, Inc.

By: /s/                   Lydia L. Homer  

Name:          Lydia L. Homer

Title:            Senior Vice President and Controller

 

 

ING Advisors, Inc. (fka ING Pilgrim Advisors; fka ING Lexington Management
Corporation)

By: /s/                   Lydia L. Homer  

Name:          Lydia L. Homer

Title:            Senior Vice President and Controller

 

 

Lion Connecticut Holdings Inc.

By: /s/                   Joseph J. Elmy  

Name:          Joseph J. Elmy

Title:            Vice President and Tax Officer

 

 

Aetna Financial Services, Inc.

By: /s/                   Paula Cludray-Engelke  

Name:          Paula Cludray-Engelke

Title:            Secretary

 

 

ING Insurance Services Holding Company, Inc. (fka Aetna Insurance Agency Holding
Co., Inc.)

By: /s/                   Joseph J. Elmy  

Name:          Joseph J. Elmy

Title:            Tax Officer

 

 

ING Insurance Services, Inc. (fka Aetna Insurance Agency, Inc.)

By: /s/                   Joseph J. Elmy  

Name:          Joseph J. Elmy

Title:            Tax Officer

 

 



 

20

 


--------------------------------------------------------------------------------



 

 

 

 

ING Insurance Services of Alabama, Inc. (fka Aetna Insurance Agency of Alabama,
Inc.)

By: /s/                   Joseph J. Elmy  

Name:          Joseph J. Elmy

Title:            Tax Officer

 

 

ING Insurance Services of Massachusetts, Inc. (fka Aetna Insurance Agency of
Massachusetts, Inc.)

By: /s/                   Joseph J. Elmy  

Name:          Joseph J. Elmy

Title:            Tax Officer

 

 

Aetna Insurance Agency of Ohio, Inc.

By: /s/                   Boyd G. Combs  

Name:          Boyd G. Combs

Title:            Senior Vice President, Tax

 

 

ING Retail Holding Company, Inc. (fka Aetna Retail Holding Company, Inc.)

By: /s/                   Joseph J. Elmy  

Name:          Joseph J. Elmy

Title:             Tax Officer

 

 

ING Retirement Services, Inc. (fka Aetna Retirement Services, Inc.)

By: /s/                   David Pendergrass  

Name:          David Pendergrass

Title:            Vice President and Treasurer

 

 

ING Retirement Holdings, Inc. (fka Aetna Retirement Holdings, Inc.)

By: /s/                   David Pendergrass  

Name:          David Pendergrass

Title:            Senior Vice President and Treasurer

 

 

ING Insurance Services Holding Company, Inc. (fka Aetna Service Holding Company,
Inc.

By: /s/                   Joseph J. Elmy  

Name:          Joseph J. Elmy

Title:            Tax Officer

 

 

Systematized Benefits Administrators, Inc.

By: /s/                   Joseph J. Elmy  

Name:          Joseph J. Elmy

Title:            Tax Officer

 

 

FNI International, Inc.

By: /s/                   John S. Simmers  

Name:          John S. Simmers

Title:            Corporate Secretary

 

 



 

21

 


--------------------------------------------------------------------------------



 

 

 

 

Financial Network Investment Corporation

By: /s/                   John S. Simmers  

Name:          John S. Simmers

Title:            Corporate Secretary

 

 

FN Insurance Services, Inc.

By: /s/                   John S. Simmers  

Name:          John S. Simmers

Title:            Executive Vice President and Secretary

 

 

FN Insurance Agency of Massachusetts, Inc.

By: /s/                   John S. Simmers  

Name:          John S. Simmers

Title:            Secretary

 

 

FN Insurance Agency of New Jersey, Inc.

By: /s/                   John S. Simmers  

Name:          John S. Simmers

Title:            Corporate Secretary

 

 

FN Insurance Services of Nevada, Inc.

By: /s/                   John S. Simmers  

Name:          John S. Simmers

Title:            Secretary

 

 

FN Insurance Services of Alabama, Inc.

By: /s/                   John S. Simmers  

Name:          John S. Simmers

Title:            Secretary

 

 

FN Insurance Agency of Kansas, Inc.

By: /s/                   John S. Simmers  

Name:          John S. Simmers

Title:            Corporate Secretary

 

 

ING International Insurance Holdings, Inc. (fka Aetna International, Inc.)

By: /s/                   Lena A. Rabbitt  

Name:          Lena A. Rabbitt

Title:            Assistant Secretary

 

 

ING International Nominee Holdings, Inc. (fka AE Five, Incorporated)

By: /s/                   Lena A. Rabbitt  

Name:          Lena A. Rabbitt

Title:            Assistant Secretary

 

 



 

22

 


--------------------------------------------------------------------------------



 

 

 

 

ALICA Holdings, Inc.

By: /s/                   David Pendergrass  

Name:          David Pendergrass

Title:            Vice President and Treasurer

 

 

Aetna Capital Holdings, Inc.

By: /s/                   Scott Burton  

Name:          Scott Burton

Title:            Assistant Secretary

 

 

Aetna International Fund Management, Inc.

By: /s/                   Scott Burton  

Name:          Scott Burton

Title:            Assistant Secretary

 

 

Financial Network Investment Corporation of Hawaii

By: /s/                   John S. Simmers  

Name:          John S. Simmers

Title:            Secretary

 

 

Financial Network Investment Corporation of Hilo, Inc.

By: /s/                   John S. Simmers  

Name:          John S. Simmers

Title:            Corporate Secretary

 

 

Financial Network Investment Corporation Of Honolulu

By: /s/                   John S. Simmers  

Name:          John S. Simmers

Title:            Corporate Secretary

 

 

Financial Network Investment Corporation of Kauai, Inc.

By: /s/                   John S. Simmers  

Name:          John S. Simmers

Title:            Corporate Secretary

 

 

Financial Network Investment Corporation of Puerto Rico, Inc.

By: /s/                   John S. Simmers  

Name:          John S. Simmers

Title:            Corporate Secretary

 

 

FN Insurance Services of HI, Inc.

By: /s/                   John S. Simmers  

Name:          John S. Simmers

Title:            Vice President and Corporate

Secretary

 

 

 

 

 

23

 

 

 